Citation Nr: 0509745	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-13 818	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran service on active duty from August 1969 to May 
1970.  He died in January 1999.  The appellant is the 
veteran's widow.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (the RO).  

The appellant's request for a personal hearing before the 
Board in her April 2003 substantive appeal was withdrawn in a 
written statement dated in March 2005.


FINDINGS OF FACT

1.  The veteran died in January 1999 at the age of 50.  The 
cause of death was cardiopulmonary arrest due to renal 
insufficiency as a result of diabetes mellitus with anemia.  
No autopsy was performed.

2.  The veteran did not serve in Vietnam.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.   

4.  Cardiopulmonary arrest, renal disease, diabetes mellitus, 
and anemia were not shown in service or within one year after 
service discharge and are not related thereto.


CONCLUSIONS OF LAW

1.  Cardiopulmonary arrest, renal disease, diabetes mellitus, 
and anemia were not incurred in or aggravated by service, nor 
may cardiovascular-renal disability or diabetes mellitus be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In January 2002, a letter was sent to the appellant by the RO 
in which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death.  In accordance with the requirements of the VCAA, the 
letter informed the appellant what evidence and information 
she was responsible for providing and what evidence VA would 
be obtaining.  The letter explained what evidence VA needed 
from the appellant and told her that VA would request records 
for her if she provided sufficient information to identify 
the records.  Additional private medical evidence was 
subsequently received from the appellant.  There is no 
indication in the record that material evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to obtain a medical nexus opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board does not believe 
that referral of this case for a medical nexus opinion would 
be useful based on the evidence now of record, which will be 
discussed below.  

The Board concludes that all material evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For certain chronic 
disorders, including cardiovascular-renal disease and 
diabetes mellitus, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2004).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for type 2 diabetes mellitus manifested to a degree 
of 10 percent at any time after service in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, or in the demilitarized zone 
of Korea from April 1968 to July 1969.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).


Analysis

The veteran died in January 1999 as a result of 
cardiopulmonary arrest due to renal insufficiency, diabetes 
mellitus, and anemia.  At the time of his death, service 
connection was not in effect for any disability.

The appellant contends that the veteran was exposed to 
herbicides in his job in service as a fuel specialist.  
However, there is no objective evidence of record to support 
this contention.  Further, there is no evidence that the 
veteran served overseas, including in Vietnam.  He was not 
awarded the Vietnam service medal, and his service medical 
records indicate that he was stationed in the United States 
during service.  Thus, there can be no presumption that the 
veteran was exposed to herbicides during his active military 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are devoid of evidence 
of cardiopulmonary problems, renal disease, diabetes, or 
anemia.  Although the veteran complained of shortness of 
breath and nervousness on his preservice medical history 
report, the only problem noted in service was a nervous 
condition.  No abnormality was noted on discharge medical 
examination in April 1970.

It was noted on VA examination in May 1983, the initial 
medical evidence after service, that it had been discovered 
on VA hospitalization in March 1983 that the veteran was a 
diabetic, as was his mother and one of his sisters.  The May 
1983 diagnosis was adult onset diabetes mellitus, insulin 
dependent, controlled.  Subsequent medical records on file, 
which include both private and VA treatment records, begin in 
September 1994 and document treatment primarily for 
complications of diabetes mellitus.  These records include 
the veteran's terminal hospitalization, where the veteran was 
treated for complications of end stage diabetes mellitus.  
According to an October 2001 statement from J. Reesor, M.D., 
the veteran died of complications of insulin dependent 
diabetes and also developed renal insufficiency and other 
complications.  Dr. Reesor concluded by noting that the 
veteran's death was a direct complication of diabetes.   

Based on the above, the Board does not find any medical 
evidence of the presence of cardiopulmonary arrest, renal 
insufficiency, diabetes, or anemia during service or within 
one year afterward.  The Board also does not find any medical 
evidence of a nexus between the disabilities that caused the 
veteran's death and his military service.

The evidence that the veteran's diabetes mellitus was 
etiologically related to service is limited to the 
appellant's own statements.  This is not competent evidence 
since laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of competent evidence of a relationship 
between the veteran's cause of death and his active service, 
service connection for cause of death must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


